Title: John Adams to Abigail Adams, 6 August 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia August 6. 1776
     
     Yours of 29 July came by this days Post, and made me very happy. Nabby, Charles, and Tommy, will have the small Pox, well, I dont doubt. Tell John he is a very lucky young Gentleman, to have it so much better, than his Mamma, his sister, and Brothers.
     Mr. Samuel Adams will set out for Boston, on Monday, the 12. of August. I shall write by him. But I will not neglect Writing a few Lines by the Post.—I have written a Resignation of my Place here, to the General Court, sometime ago, but it seems, they were adjourned, and therefore will not be able to consider the Matter, untill the 28 of this Month, when they will send some other Person here in my Stead.—How I am to get home I dont know. When I see how Mr. A. goes, I will write you more particularly upon the subject. Whether to hire a Horse here, or to have a Man and two Horses come for me, I am not determined, must leave all undetermined at present. I want the Exercise of a Journey so much, that I must return soon. The General Court will appoint some one to relieve me, I hope, the first Thing they do, after they come together. I shall take it for granted, that they will sett off, accordingly. My Health is so infirm that I can stay no longer.
     We are in daily Expectation of some decisive Stroke at N. York. Dunmore has fled from Cheasapeak, and Clinton from Charlestown, and both have joined How, at Staten Island.
    